In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 13-598V
                                     Filed: October 21, 2015

* * * * * * * * * * * * * * * *                              UNPUBLISHED
ERIC P CABRERA and CAROL CABRERA *
natural parents and guardians of L.C., a minor *
                                               *             Special Master Gowen
               Petitioners,                    *
                                               *
v.                                             *             Interim Attorneys’ Costs.
                                               *
SECRETARY OF HEALTH                            *
AND HUMAN SERVICES,                            *
                                               *
               Respondent.                     *
                                               *
* * * * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

          ORDER DENYING MOTION FOR INTERIM ATTORNEYS’ COSTS1

        On August 21, 2013, Eric Cabrera and Carol Cabrera (“petitioners”) filed a petition on
behalf of their minor child, L.C., pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as a result of receiving a Diptheria-
Tetanus-acellular Pertussis vaccination on August 30, 2010, L.C. developed Juvenile Idiopathic
Arthritis. See Petition at ¶ 1, 5, docket no. 1, filed Aug. 21, 2013. An entitlement hearing in this


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                   1
matter is scheduled for November 19, 2015.

         On September 18, 2015, petitioners’ counsel filed a motion for interim attorneys’ costs for
travel expenses surrounding the entitlement hearing. Counsel requests $1,885.83 “to cover
litigation costs, specifically travel expenses for the November 19, 2015 entitlement hearing.”
Motion for Interim Costs (“Motion”) at 9-10, docket no. 49, filed Sept. 18, 2015. On September
24, 2015, respondent filed a response to petitioners’ motion, indicating that she “leaves to the
special master’s discretion the adjudication of this motion.” Response at 2, docket no. 50, filed
Sept. 24, 2015.

        The basis for counsel’s interim cost request was the “financial logjam” arising from
counsel’s fee dispute with respondent. Motion at 2. In light of decisions in McCulloch v. Sec’y of
HHS, No. 09-293, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) and other cases pending
before the undersigned and other Special Masters, which have awarded attorneys’ fees and costs
to petitioners’ counsel, the financial logjam averred in this request is no longer apparent.
Accordingly, counsel’s request for interim attorneys’ costs in the amount of $1,885.83 is
DENIED.

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




                                                 2